

116 S2215 IS: End Employer Collusion Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2215IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Booker (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit agreements between employers that directly restrict the current or future employment of
			 any employee.
	
 1.Short titleThis Act may be cited as the End Employer Collusion Act. 2.Unfair methods of competition relating to restrictive employment agreements (a)DefinitionsIn this section:
 (1)Employ; employer; employeeThe terms employ, employer, and employee have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (2)Restrictive employment agreementThe term restrictive employment agreement means any agreement that— (A)is between two or more employers, including through a franchise agreement or a contractor-subcontractor agreement; and
 (B)prohibits, restricts, or in any way limits one employer from employing, soliciting, enticing, or hiring another employer’s employees or former employees.
 (b)Conduct prohibitedIt shall be unlawful for any entity to— (1)enter into a restrictive employment agreement; or
 (2)enforce or threaten to enforce a restrictive employment agreement. (c)Removal of restrictive employment agreements in franchise agreementsAny employer that has in effect a franchise agreement that includes a restrictive employment agreement that was entered into prior to the date of enactment of this Act shall, not later than the date which is 6 months after the date of enactment of this Act, amend the franchise agreement to remove the restrictive employment agreement.
			(d)Enforcement
				(1)Private right of action
 (A)In generalAny person who fails to comply with subsection (b) or (c) shall be liable to any individual in an amount equal to the sum—
 (i)of any actual damages sustained by the individual as a result of the failure;
 (ii)such amount of punitive damages as the court may allow; and (iii)in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney’s fees as determined by the court.
 (B)VenueAny person may bring a civil action under subparagraph (A) in any appropriate district court of the United States.
					(2)Federal Trade Commission
					(A)Powers of commission
 (i)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.
 (ii)Privileges and immunitiesAny person who violates subsection (b) or (c) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (e)Restrictive employment agreementsNothing in this Act may be construed to reduce the amount of damages available to a plaintiff in a case involving a restrictive employment agreement that is between 2 or more employers that are not affiliated with each other through a franchise agreement or contractor-subcontractor agreement.